UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1874


WILLIS A. BRAILEY,

                Plaintiff – Appellant,

          v.

ADVANCE AMERICA CASH ADVANCE CENTERS OF VIRGINIA, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00365-RLW)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willis A. Brailey, Appellant Pro Se.   Charles Edgar McDonald,
III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willis A. Brailey appeals the district court’s final

judgment in favor of his former employer after a bench trial on

his federal discrimination claims.            We have reviewed the record

and    find   no    reversible    error.     Accordingly,    we     affirm   the

district court’s judgment.          Brailey v. Advance Am. Cash Advance

Ctrs. of VA, Inc., 3:08-cv-00365-RLW (E.D. Va. July 27, 2009).

We    dispense     with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2